U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Keyuan Petrochemicals, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0538522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (86) 574-8623-2955 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes o No x As of August 15, 2012, the Registrant has 57,646,160 shares of common stock outstanding and 5,333,340 shares of Series B Preferred Stock outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Income (loss) 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 – 19 Item 2.Management’s Discussion and Analysis or Plan of Operation 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II – OTHER INFORMATION 31 Item 1.Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 31 Item 3.Defaults Upon Senior Securities 31 Item 4.(Removed and Reserved) 31 Item 5.Other Information 31 Item 6.Exhibits 32 INTRODUCTORY NOTE Except as otherwise indicated by the context, references in this interim report on Form 10-Q (this “Form 10-Q”) to the “Company,” “Keyuan” “we”, “us” or “our” are references to the combined business of Keyuan Petrochemicals, Inc. and its consolidated subsidiaries.References to “Keyuan International” are references to our wholly-owned subsidiary, Keyuan International Group Limited”; references to “Keyuan HK” are references to our wholly-owned subsidiary, Keyuan Group Limited; references to “Ningbo Keyuan” are references to our wholly-owned subsidiary, Ningbo Keyuan Plastics Co.,Ltd.; references to “Ningbo Keyuan Petrochemicals” are to our wholly-owned subsidiary, Ningbo Keyuan Petrochemicals Co., Ltd;references to “Keyuan Synthetic Rubbers” are references to our wholly-owned subsidiary, Ningbo Keyuan Synthetic Rubbers Co., Ltd.; References to “China” or “PRC” are references to the People’s Republic of China.References to “RMB” are to Renminbi, the legal currency of China, and all references to “$” and dollar are to the U.S. dollar, the legal currency of the United States. Special Note Regarding Forward-Looking Statements This report contains forward-looking statements and information that are based on the beliefs of our management as well as assumptions made by and information currently available to us.Such statements should not be unduly relied upon.When used in this report, forward-looking statements include, but are not limited to, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan” and similar expressions, as well as statements regarding new and existing products, technologies and opportunities, statements regarding market and industry segment growth and demand and acceptance of new and existing products, any projections of sales, earnings, revenue, margins or other financial items, any statements of the plans, strategies and objectives of management for future operations, any statements regarding future economic conditions or performance, uncertainties related to conducting business in China, any statements of belief or intention, and any statements or assumptions underlying any of the foregoing.These statements reflect our current view concerning future events and are subject to risks, uncertainties and assumptions.There are important factors that could cause actual results to vary materially from those described in this report as anticipated, estimated or expected, including, but not limited to:competition in the industry in which we operate and the impact of such competition on pricing, revenues and margins, volatility in the securities market due to the general economic downturn; Securities and Exchange Commission (the “SEC”) regulations which affect trading in the securities of “penny stocks,” and other risks and uncertainties.Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward- looking statements, even if new information becomes available in the future.Depending on the market for our stock and other conditional tests, a specific safe harbor under the Private Securities Litigation Reform Act of 1995 may be available.Notwithstanding the above, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) expressly state that the safe harbor for forward-looking statements does not apply to companies that issue penny stock.Because we may from time to time be considered to be an issuer of penny stock, the safe harbor for forward-looking statements may not apply to us at certain times. PART I – FINANCIAL INFORMATION KEYUAN PETROCHEMICALS, INC. AND SUBSIDIAIRES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, Note (Unaudited) ASSETS Current assets: Cash 3 $ $ Pledged bank deposits Bills receivable Accounts receivable 4 Inventories 5 Prepayments to suppliers 6 Consumption tax refund receivable 7 Amounts due from related parties 22 Other current assets 8 Deferred income tax assets 17 Total current assets Property, plant and equipment, net 9 Intangible assets, net 10 Land use rights 11 VAT recoverable Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term bank borrowings 12 $ $ Bills payable Current portion of long-term bank borrowings 13 Accounts payable Advances from customers 4 Accrued expenses and other payables 14 Income taxes payable 17 Dividends payable Amounts due to related parties 22 Totalliabilities, all current Series B convertible preferred stock: Par value: $0.001; Authorized: 8,000,000 shares 6% cumulative dividend for one year from insurance, with liquidation preference over common stock Issued and outstanding: 5,333,340 shares, liquidation preference of $20,000,000 Commitments and contingencies 18 - - Stockholders’ equity: Common stock: Par value:$0.001; Authorized: 100,000,000 shares; Issued and outstanding: 57,646,160 shares as at June 30, 2012 and December 31, 2011 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed consolidated financial statements. -1- KEYUAN PETROCHEMICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, Sales External parties $ Related parties - - Total Sales Cost of sales External parties Related parties - - Total Cost of sales Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income (loss) from operations ) Other income (expense): Interest income Interest expense ) Foreign exchange (loss) gain, net ) ) Liquidated damages expense - ) - ) Other income (expense), net ) Total other expense (income) ) ) Income (loss) before income taxes ) Income tax expense Net income (loss) attributable to Keyuan Petrochemicals Inc. stockholders ) Dividends to Series B convertible preferred stockholders - - Net income (loss) attributable to Keyuan Petrochemicals Inc. common stockholders $ $ ) $ $ Net income (loss) attributable to Keyuan Petrochemicals Inc. stockholders $ $ ) $ $ Other comprehensive income Foreign currency translation adjustment Comprehensive Income (loss) $ $ ) $ $ Earnings (loss)per share: Attributable to common stock: - Basic $ $ ) $ $ - Diluted $ $ ) $ $ Weighted average number of shares ofcommon stock used in calculation Basic Diluted See accompanying notes to the condensed consolidated financial statements. -2- KEYUAN PETROCHEMICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (Used in) provided by operating activities: Loss on disposal of property and equipment - Depreciation Amortization Land use rights amortization Share-based compensation expense Changes in operating assets and liabilities: Bills receivable ) Account receivable - Inventories ) ) Prepayments to suppliers ) Consumption tax refund receivable ) Other current assets ) ) Accounts payable ) Advances from customers Income taxes payable ) Accrued expenses and other payables ) Net cash(used in) provided by operating activities ) Cash flows from investing activities: Proceeds from property disposal of property and equipment - Purchase of property, plant and equipment, ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Pledged bank deposits used for bank borrowings ) ) Proceeds from short-term bank borrowings Repayment of short-term bank borrowings ) ) Proceeds from bills payable Repayment of bills payable ) ) Repayments of long-term bank borrowings - ) Short-term financing from related parties - Short-term financing to related parties - ) Repayment to Ningbo Litong - ) Proceeds from warrant exercise - Dividends paid - ) Net cash provided by (used in) financing activities ) Effect of foreign currency exchange rate changes on cash ) Net increase (decrease) in cash ) Cash at beginning of the period Cash at end of the period $ $ Supplemental disclosure of cash flow information: Income taxes paid $ $ Interest paid, net of capitalized interest $ $ Non-cash financing activities: Payable for purchase of property, plant and equipment $ $ See accompanying notes to the condensed consolidated financial statements. -3- KEYUAN PETROCHEMICALS, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS. 1ORGANIZATION AND DESCRIPTION OF BUSINESS (a) Organization Keyuan Petrochemicals, Inc. (the “Company”) was incorporated in the State of Texas on May 4, 2004 in the former name of “Silver Pearl Enterprises, Inc”.The Company, through its wholly-owned subsidiary, Keyuan International Group Limited (“Keyuan International”) and its indirect subsidiaries, Keyuan Group Limited (“Keyuan HK”),Ningbo Keyuan Plastics Co., Ltd. (“Ningbo Keyuan”), Ningbo Keyuan Petrochemicals Co., Ltd. (Ningbo Keyuan Petrochemicals), Ningbo Keyuan Synthetic Rubbers Co., Ltd. (“Ningbo Keyuan Synthetic Rubbers”), and Guangxi Keyuan New Materials Co., Ltd. (“Guanxi Keyuan”), are collectively referred herein below as “the Group” and are engaged in the manufacture and sale of petrochemical products in the People’s Republic of China (“PRC”). (b)Other Events In 2011, the Company’s former auditor, KPMG, LLP (“KPMG”), brought certain issues to the Company’s Audit Committee’s attention through a March 28, 2011 memorandum and an April 18, 2011 letter (collectively, the “KPMG Memoranda”). KPMG requested that the Company’s Audit Committee conduct an independent investigation (the “Independent Investigation”) into those issues. On March 31, 2011, the Audit Committee elected to commence such Independent Investigation and engaged the services of independent counsel, Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury”), which in turn engaged the services of Deloitte Financial Advisory Services LLP (“Deloitte”), as independent forensic accountants, and King & Wood, as Audit Committee counsel in the PRC. Pillsbury, Deloitte and King & Wood are collectively referred to herein as the “Investigation Team”. On September 28, 2011, the Independent Investigation was completed. The Independent Investigation identified possible violations of PRC laws and U.S. Securities laws, including the maintenance of an off-balance sheet cash account that was used primarily to pay service providers and other Company-related expenses. Total activity in the off-balance sheet cash account amounted to approximately $800,000 through December 31, 2010, with a net income statement effect of approximately $12,000, and $400,000 for the period from January 1, 2011 to March 31, 2011, with a net income statement effect of approximately $192,000, at which time the Company ceased its use. The Independent Investigation identified certain other issues that could result in potential violations of PRC or U.S. laws. The Company continues to work with its legal counsel to evaluate the matters identified in the investigation and to determine the extent to which the Company may be exposed to fines and penalties. The Company has preliminarily concluded that the extent to which it may be exposed to fines and penalties in the PRC is limited, and to date, has not received any PRC governmental or regulatory communication or inquiry related to these matters. However, management is currently unable to determine the final outcome of these matters and their possible effects on the consolidated financial statements. On October 7, 2011, trading of the Company’s common stock was delisted by NASDAQ, and is currently quoted on the Over-the-Counter Bulletin Board (symbol: KEYP). The Company’s management believes that the Company’s cash, working capital, and access to cash through its bank loans provide adequate capital resources to fund its operations and working capital needs for at least the next twelve months. 2BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and include the financial statements of the Company and its subsidiaries. All intercompany balances and transactions are eliminated in consolidation. The financial statements have been prepared in accordance with U.S. GAAP applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. These interim financial statements should be read in conjunction with the audited financial statements for the years ended December 31, 2011 and 2010, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computation as the audited financial statements for the years ended December 31, 2011 and 2010. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. -4- 3CASH Cash consists of cash on hand and cash at banks. As of June 30, 2012 and December 31, 2011, cash of $9,029,095 and $7,101,505, respectively, was held in major financial institutions located in the PRC;and cash of $736,386 and $124,355, respectively was held in theHong KongSpecial Administrative Region. Management performs periodic evaluations of the relative credit standings of these major financial institutions, and believes that these major financial institutions have high credit ratings. 4ACCOUNTS RECEIVABLE The Group generally requires a prepayment of 100% of the sales contract price from its customers shortly before products are delivered. Such prepayment is recorded as “advances from customers” in the Group’s consolidated balance sheet, until the products are delivered and the customer takes ownership and assumes the risk of loss. With the approval of the Company’s general manager, the Company occasionally extends credit to its long-term customers with a good credit rating. As of June 30, 2012 and December 31, 2011, the balance of accounts receivable was $4,014,076 and $2,226,288 respectively. The $4,014,076 of accounts receivable as of June 30, 2012 was received in July 2012. 5INVENTORIES Inventories consist of the following: June 30, December 31, （Unaudited） Raw materials $ $ Finished goods Work-in-process Total $ $ 6PREPAYMENTS TO SUPPLIERS As of June 30, 2012 and December 31, 2011, prepayments to suppliers are made in connection with the purchase of raw materials and the construction of the Group’s facilities. Prepayments to suppliers are reclassified to inventories or construction-in-progress, when the Group applies the prepayments to related purchases of materials after the related invoices are received. 7CONSUMPTION TAX REFUND RECEIVABLE The PRC government has enacted a regulation that provides that domestically purchased heavy oil to be used for producing ethylene and aromatics products is to be exempted from a consumption tax. In addition, the consumption tax paid for imported heavy oil is to be refunded if it is used for producing ethylene and aromatics products. Given all the Group’s purchased heavy oils are, or are to be used for the production of ethylene and aromatics products, the Group recognizes a consumption tax refund receivable when the consumption tax has been paid and the relevant heavy oils have been used for production. As of June 30, 2012 and December 31, 2011, the Group recorded an estimated consumption tax refund receivable amounting to $107,023,606 and $55,809,560, respectively. On August 15, 2012, the Group received a consumption tax refund of $95,124,967 and consumption tax claims of $11,898,639 are in process and are expected to be approved and refunded by the end of September 2012. -5- 8OTHER CURRRENT ASSETS Other current assets consist of the following: June 30, December 31, （Unaudited） VAT recoverable $ $ Receivable from Ningbo Litong (Note 22) - Customs deposits for imported inventories Others $ $ The estimate of deductible input VAT on the purchase of property, plant and equipment is determined using vendor contracts, engineering and other estimates, as well as historical experience, and is included in VAT recoverable. Approximately $2.5 million and $2.9 million is included in non-current assets as of June 30, 2012 and December 31, 2011, respectively. Customs deposits for imported inventories represent amounts paid to the local customs office in connection with the importing of raw materials inventories. Upon approval by the customs authorities, these amounts become refundable by the local tax authority and are reclassified as consumption tax refund receivable (Note 7). 9PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consist of the following: June 30, December 31, （Unaudited） Buildings $ $ Machinery and equipment Vehicles Office equipment and furniture Construction-in-progress Less: Accumulated depreciation ) ) $ $ Depreciation expense on property, plant and equipment is allocated to the following items: Three months ended June 30, Six months ended June 30, （Unaudited） （Unaudited） （Unaudited） （Unaudited） Cost of sales $ Selling, general and administrative expenses $ For the six months ended June 30, 2012 and the year ended December 31,2011, interest capitalized amounted to $587,984 and $1,246,179 respectively. -6- 10INTANGIBLE ASSETS Intangible assets consist of the following: Amortization June 30, December 31, Period Years （Unaudited） Licensing agreements 10-20 $ $ Less: Accumulated amortization ) ) $ $ For the six months ended June 30, 2012 and 2011, amortization expense for intangible assets amounted to $53,548 and $51,675, respectively. For the three months ended June 30, 2012 and 2011, amortization expense for intangible assets amounted to $26,774 and $25,995, respectively. Estimated amortization expense for each of the next five years is estimated to be approximately $100,000. 11LAND USE RIGHTS June 30, December 31, （Unaudited） Land use rights $ $ Less: Accumulated amortization ) ) $ $ For the six months ended June 30, 2012 and 2011, amortization expense related to land use rights was $225,868 and $217,999, respectively. For the three months ended June 30, 2012 and 2011, amortization expense related to land use rights was $112,934 and $109,677, respectively. 12SHORT-TERM BANK BORROWINGS June 30, December 31, （Unaudited） Bank borrowings-secured/guaranteed $ $ Short−term bank borrowings outstanding as of June 30, 2012 carry a weighted average interest rate of 5.91% (2011: 5.32%) for bank loans in RMB; a weighted average interest rate of 4.48% (2011: 3.42%) for bank loans in USD, and have maturity terms ranging from one to twelve months and interest rates ranging from 1.57% to 7.93% (2011: 2.97% to 4.3%). At June 30, 2012, approximately $48,835,000 included in short-term bank borrowings is payable to Shanghai Pudong Development Bank, which is secured by a one-year fixed term deposit with a carrying amount of $50,403,000. In addition, $62,393,870 payable to Bank of China is secured by Ningbo Keyuan's one year fixed term deposit and pledged deposits with a carrying amount of $63,835,423 as of June 30, 2012; $11,000,000 payable to China CITIC Bank is secured by Ningbo Keyuan’s one-year fixed term deposit with a carrying amount of $11,246,860 as of June 30, 2012; and $22,591,104 payable to China Construction Bank is secured by pledged deposits with a carrying amount of $22,825,797 as of June 30, 2012. Among the rest of the Group's short-term borrowings, $248,714,638 is guaranteed by related party and third-party entities and individuals, including $15,850,000 which is guaranteed by the Group’s Chief Executive Officer and $11,000,000 that is secured by the Group’s land, buildings and equipment with a carrying amount of $90,798,902 as of June 30, 2012. -7- 13LONG-TERM BANK BORROWINGS June 30, December 31, （Unaudited） Loan from China Construction Bank $ $ Less: current portion ) ) $
